Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, and 5-11 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to techniques for reducing a download frequency of a satellite orbit information using an AGNSS for the purpose of suppressing unneeded communication and reducing battery consumption.
The prior art of record (in particular Hsu et al. (US 20170299724) and Mintz (US 20200234582)) does not disclose or suggest, with respect to claim 1, the combination of elements consisting of: acquiring determination information relating to a vehicle; deciding a timing of downloading a satellite orbit information from an assisted global navigation satellite system (AGNSS) server based on the determination information; and executing a toll charging processing to the vehicle positioned within a predetermined toll charging area using the satellite orbit information downloaded at the timing, wherein the determination information indicates a condition for downloading the satellite orbit information from the AGNSS server due to the vehicle being positioned within the predetermined toll charging area, the determination information includes information of a predetermined time, the timing decided is a timing at which a current time is a predetermined preparation time before the predetermined time, the predetermined preparation time is a minimum time needed to download the satellite orbit information, and the predetermined time is a time when a number of times that an engine of the vehicle is started within a predetermined term is a predetermined number of times or more. 
Independent claim 1 is allowed because it comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record, and for the reasons recited by Applicant in the Remarks filed 05/18/2022. The same reasoning applies to independent claims 10 and 11 mutatis mutandis.  Accordingly, claims 1-2, and 5-11 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sridhara et al. (US 20100130229), “WIRELESS-BASED POSITIONING ADJUSTMENTS USING A MOTION SENSOR.”
Higgison et al. (US 20120116677), “ASSISTED POSITIONING SYSTEMS.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413